257 Ga. 145 (1987)
357 S.E.2d 257
NEBB
v.
BUTLER et al.
44441.
Supreme Court of Georgia.
Decided June 4, 1987.
Morton J. Gold, Jr., for appellant.
Willyerd R. Collier, for appellees.
CLARKE, Presiding Justice.
This appeal arose as an action to establish title to certain land by alleging adverse possession for 20 years pursuant to OCGA § 44-5-161. The case was tried before the court without a jury and the judge found that Mr. Nebb had not established uninterrupted exclusive possession for the required time period. Mr. Nebb then filed a motion for new trial which the court overruled and he now appeals.
Mr. Nebb purchased the land in question in 1981. Prescriptive title may be obtained by tacking on successive possessions in the chain of title, OCGA § 44-5-172; Nebb presented evidence in an attempt to show adverse possession by his predecessors in title. The defendants presented evidence to show that the prior possession was not adverse and that possession in the chain was permissive. The court found that Nebb had failed to prove continuous adverse possession under the facts presented before him. If there is any evidence to support the verdict it will not be disturbed by this court on appeal. Scott v. Scott, 243 Ga. 472 (254 SE2d 852) (1979). While the evidence was conflicting, there is evidence to support the verdict.
Judgment affirmed. All the Justices concur.